                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Walter Squirewell,                    )                        C/A No. 0:19-415-DCC-PJG
                                      )
                           Plaintiff, )
                                      )
v.                                    )                                   ORDER
                                      )
Marion County Detention Center,       )
                                      )
                           Defendant. )
_____________________________________ )

       Plaintiff, Walter Squirewell, a pro se state pretrial detainee, filed this civil rights action. By

order dated March 7, 2019, Plaintiff was given an opportunity to provide the necessary information

and paperwork to bring the case into proper form for evaluation and possible service of process.

(ECF No. 8.) However, Plaintiff did not receive the order, as it was returned to the court as

undeliverable mail and stamped to indicate that Plaintiff was no longer detained at the jail. (ECF

No. 12.) Plaintiff has not provided the court with a new address at which he receives mail, and the

record indicates no attempt by Plaintiff to contact the court since filing the Complaint. Accordingly,

the case is dismissed, without prejudice, for failure to prosecute pursuant to Rule 41 of the Federal

Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                                s/Donald C. Coggins, Jr.
April 15, 2019                                                  Donald C. Coggins, Jr.
Columbia , South Carolina                                       United States District Judge

                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.


                                             Page 1 of 1
